PNG
    media_image1.png
    116
    699
    media_image1.png
    Greyscale

Fully Human LLC7815 Snead LaneFalls Church VA 22043

In re Application of:
Tim Chrisman
Serial No: 17122278
Filed:   December 15, 2020



::::
:
::


DECISION ON PETITION TO MAKE SPECIAL FOR NEW APPLICATION UNDER 37 C.F.R. § 1.102 & M.P.E.P. § 708.02 




This is a decision on the petition filed on December 15, 2020 to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d).

The petition to make the application special is DENIED.  


REGULATION AND PRACTICE

To be eligible for accelerated examination under 37 C.F.R. § 1.102(d) and pursuant to the “Change to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” published in the Federal Register on June 26, 2006 (71 Fed. Reg. 36323), the following conditions must be satisfied:

The application must be a non-reissue utility or design application filed under 37 CFR 1.111(a);
The application, the petition and the required fees must be filed electronically using the USPTO’s electronic filing system (EFS), or EFS-web; if not filed electronically, a statement asserting that EFS and EFS-web were not available during the normal business hours;
The application, at the time of filing, must be complete under 37 CFR 1.51 and in condition for examination;

Conditions for Examination: The application must be in condition for examination at the time of filing. This means the application must include the following: 
(A) Basic filing fee, search fee, and examination fee, under 37 CFR 1.16 (see MPEP section 607(I)), 
(B) Application size fee under 37 CFR 1.16(s) (if the specification and drawings exceed 100 sheets of paper) (see MPEP section 607(II)); 
(C) An executed oath or declaration in compliance with 37 CFR 1.63; 
(D) A specification (in compliance with 37 CFR 1.52) containing a description (37 CFR 1.71) and claims in compliance with 37 CFR 1.75; 
(E) A title and an abstract in compliance with 37 CFR 1.72; 
(F) Drawings in compliance with 37 CFR 1.84; 
(G) Electronic submissions of sequence listings in compliance with 37 CFR 1.821(c) or (e), large tables, or computer listings in compliance with 37 CFR 1.96, submitted via the USPTO’s electronic filing system (EFS) in ASCII text as part of an associated file (if applicable); 
(H) Foreign priority claim under 35 
U.S.C. 119(a)–(d) identified in the executed oath or declaration or an application data sheet (if applicable); 
(I) Domestic benefit claims under 35 
U.S.C. 119(e), 120, 121, or 365(c) in compliance with 37 CFR 1.78 (e.g., the specific reference to the prior application must be submitted in the first sentence(s) of the specification or in an application data sheet, and for any benefit claim to a non-English language provisional application, the application must include a statement that: (a) An English language translation, and (b) a statement that the translation is accurate, have been filed in the provisional application) (if applicable); 
(J) English language translation under 37 CFR 1.52(d), a statement that the translation is accurate, and the processing fee under 37 CFR 1.17(i) (if the specification is in a non-English language); 
(K) No preliminary amendments present on the filing date of the application; and 
(L) No petition under 37 CFR 1.47 for a non-signing inventor. 
 
The application must contain three or fewer independent claims and twenty or fewer total claims and the claims must be directed to a single invention.

The application must be “complete” at the time of filing the petition for accelerated examination (AE) in order to be eligible for AE. The 12/23/20 Missing Parts letter:  precludes the granting of the AE request.
 

For the above-stated reasons, the petition of June 18, 2021 is DENIED. 

Any inquiry regarding this decision should be directed to Marianne C. Seidel, Quality Assurance Specialist, at (571) 272-0584.

/MC Seidel/
Marianne. C. Seidel, Quality Assurance Specialist
Technology Center 1600